Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 10/04/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 20120173749 A1).
	Regarding claim 7, Shah teaches a multicast implementation method, comprising: 
	receiving a live stream injection request sent by a live service server, wherein the request is used to instruct the multicast resource management server to allocate a live stream 
 	allocating a live stream injection node address according to an address of a live content source when a multicast resource management server receives the live stream injection request sent by the live service server (web server generates an address that identifies the requested live media stream at content server, e.g., a URI, in response to the request – see 0028-0029); and 
	sending a live stream injection response to the live service server, wherein the live stream injection response comprises the live stream injection node address (sending a response message containing the URI to the router – see 0028-0029).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 20120173749 A1) in view of Wang et al. (US 20120023533 A1).
	Regarding claim 8, Shah lacks to teach the features as claimed. However, Wang teaches receiving a multicast resource allocation request 56 sent by IPTV server, wherein the multicast resource allocation request associated with a requested channel, allocating a multicast IP address to the requested channel according to the multicast resource allocation request, and sending a multicast resource allocation response 58 comprising a correspondence between the requested channel and the multicast IP address to the IPTV server. See FIG.3, 0009, and 0026. 
 	Regarding claim 9, Shah in view of Wang teaches receiving a multicast resource release request sent by the live service server, wherein the multicast resource release request comprises the correspondence between the channel identifier and the multicast IP address; releasing the correspondence between the channel identifier and the multicast IP address; and sending a multicast resource release response to the live service server, wherein the multicast resource release response is used to instruct the live service server that the correspondence between the channel identifier and the multicast IP address has been released (IPTV server sends message 56 to IPTV proxy for getting multicast group IP for the selected channel. In response, the IPTV proxy sends message 58 with an IP multicast group IP address available for providing the selected channel to IPTV server – see Wang: FIG. 3 and 0028; Shah: FIGs. 1 and 2A).
	Regarding claim 10, the combination of Shah and Wang teaches that wherein, when there are N multicast resource management servers and N is a positive integer greater than 1 (e.g., web server, MBS  server, and IPTV proxy – see Shah, FIG. 2A; Lin: FIG. 3; see Wang: FIG. 3), the receiving, by the multicast resource management server of a multicast resource allocation request sent by the live service server comprises: receiving N multicast resource allocation requests sent by the live service server, wherein one multicast resource management 
 	Regarding claim 11, Shah in view of Wang teaches allocating N multicast IP addresses to the channel identifier according to the multicast resource allocation request, wherein one multicast resource management server allocates one multicast IP address to the channel identifier (allocating one or more multicast IP addresses associated with the requested channel, allocating multicast IP address by the IPTV proxy server – see Wang: FIG. 3 and 0026-0028; Shah: FIGs. 1 and 2A).
 	Regarding claim 12, Shah in view of Wang teaches sending N multicast resource allocation responses to the live service server, wherein one multicast resource management server sends only one multicast resource allocation response, and one multicast resource allocation response is used to indicate one multicast IP address allocated by one multicast resource management server to the channel identifier (sending one or more multicast resource allocation responses to the IPTV server by IPTV proxy server, and one multicast resource allocation response indicating multicast IP address allocated by the IPTV proxy to the requested channel – see Wang: FIG. 3 and 0028; see Shah: FIGs. 1 and 2A).
Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shah (US 20120173749 A1) in view of Lin et al. (US 20090219850 A1) and further in view of Wang et al. (US 20120023533 A1).
	Regarding claim 1, Shah teaches a multicast implementation method, comprising: 
	sending a live stream injection request to a multicast resource management server to instruct the multicast resource management server to allocate a live stream injection node (forwarding a request to a web server which responses by identifying a content server that hosts the requested video stream - see box 36 of FIG. 2A and 0028); and receiving a live stream injection response sent by the multicast resource management server, wherein the live stream 
	Shah further teaches sending a live stream injection instruction to a live stream injection node according to the live stream injection node address (sending a message to content server via router according to the address, e.g., URI – see 0031). Shah lacks to teach that the message carries a multicast IP address and authentication information. Lin discloses sending a message, e.g., MBS authentication request, carrying a multicast IP address and service authentication information to MBS proxy – see FIG. 3 and 0086-0088. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah by including a message carrying a multicast IP address and authentication information as disclosed by Lin for authentication purposes for multicast service. 
	Shah in view of Lin lacks to teach receiving a stream pushing address from the live stream injection node after authentication; and instructing a live content source to send a live stream in a unicast mode to the live stream injection node according to the stream pushing address, so that the live stream injection node multicasts the live stream using the multicast IP address. However, Wang teaches receiving a source IP address and a source port associated with a IPTV server via a source message from IPTV server after authentication; and instructing IPTV server to send video stream of a selected video content to proxy server according the source IP address and the source port via unicast mode, so that the IPTV proxy server multicasts the video stream using the multicast IP address for delivering the IPTV multicast video stream to subscribers. See FIG. 6 and 0052-0053. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah and Lin by receiving a stream pushing address from the live stream injection node after authentication; and instructing a live content source to send a live stream in a unicast mode to the live stream injection node according to the stream pushing address, so that the live stream 
	Regarding claim 2, the combination of Shah, Lin and Wang further teaches sending a multicast resource allocation request to the multicast resource management server, wherein the multicast resource allocation request comprises a channel identifier; and receiving a multicast resource allocation response sent by the multicast resource management server, wherein the multicast resource allocation response comprises a correspondence between the channel identifier and the multicast IP address (receiving a multicast resource allocation request 56 sent by IPTV server, wherein the multicast resource allocation request associated with a requested channel, allocating a multicast IP address to the requested channel according to the multicast resource allocation request, and sending a multicast resource allocation response 58 comprising a correspondence between the requested channel and the multicast IP address to the IPTV server. See Wang: FIG.3, 0009, and 0026; Shah: FIGs. 1 and 2A; Lin: FIG. 3).
 	Regarding claim 3, the combination of Shah, Lin, and Wang further teaches sending a multicast resource release request to the multicast resource management server, wherein the multicast resource release request comprises the correspondence between the channel identifier and the multicast IP address; and receiving a multicast resource release response sent by the multicast resource management server, wherein the multicast resource release response is used to instruct 2Rimon Ref. No. 5848-00011-US Client Ref. No.: 85207087US04the live service server that the correspondence between the channel identifier and the multicast IP address has been released (IPTV server sends message 56 to IPTV proxy for getting multicast group IP for the selected channel. In response, the IPTV proxy sends message 58 with an IP multicast group IP address available for providing the selected channel to IPTV server – see Wang: FIG. 3 and 0028; Shah: FIGs. 1 and 2A).
	Regarding claim 4, the combination of Shah, Lin and Wang further teaches sending the multicast resource allocation request to the multicast resource management server when a quantity of target clients is greater than a first threshold, wherein the target client is a client that 
 	Regarding claim 5, the combination of Shah, Lin and Wang further teaches that wherein when there are N multicast resource management servers and N is a positive integer greater than 1 (e.g., web server and content server in the network – see Shah: 0028 and FIG. 1; proxy server – see Wang: FIG. 3), the sending of a multicast resource allocation request to the multicast resource management server comprising: sending N multicast resource allocation requests to the N multicast resource management servers (receiving one or more multicast resource allocation requests forwarded by IPTV server to IPTV proxy – see Wang: FIG. 3 and 0026-0028; Shah, FIG. 2A; Lin: FIG. 3), wherein one multicast resource management server receives only one multicast resource allocation request, and one multicast resource allocation request is used to instruct one multicast resource management server to allocate one multicast IP address to the channel identifier (allocating one or more multicast IP addresses associated with the requested channel, allocating multicast IP address by the IPTV proxy server – see Wang: FIG. 3 and 0026-0028; Shah: FIGs. 1 and 2A); and receiving N multicast resource allocation responses sent by the N multicast resource management servers, wherein one multicast resource management server sends only one multicast resource allocation response, and one multicast resource allocation response is used to indicate one multicast IP address allocated by one multicast resource management server to the channel identifier (sending one or more multicast resource allocation responses to the IPTV server by IPTV proxy server, and one multicast resource allocation response indicating multicast IP address allocated by the IPTV proxy to the requested channel – see Wang: FIG. 3 and 0028; see Shah: FIGs. 1 and 2A).
 	Regarding claim 6, the combination of Shah, Lin and Wang further teaches sending an instruction message comprising the correspondence between the channel identifier and the 
	Regarding claim 13, see rejection of claim 1. 
	Regarding claim 14, see rejection of claim 2.
	Regarding claim 15, see rejection of claim 3.
	Regarding claim 16, see rejection of claim 4.
	Regarding claim 17, see rejection of claim 5. 
	Regarding claim 18, see rejection of claim 6. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/NGOC K VU/Primary Examiner, Art Unit 2421